DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the response to the communication filed on 05/04/2021.
Claims 24, 26-30 and 32-40 remain pending in the application.

Information Disclosure Statement
The information disclosure statement filed 05/04/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  The references that are lined-through were not considered because the Applicants did not provide any legible copies for the references.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 24, 26-28, 30, 34, 36-37 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,737,268 in view of Gentalen (US 2017/0176386).
Regarding claims 24 and 28, claims 1-5 and 7-10 of Pat. No. ‘268 recite an analyte separation and dispensing apparatus comprises:
	a separation column, a primary sheath flow channel, a secondary sheath flow channel, and an exit channel, wherein the separation column has an input end and an output end, wherein the output end of the separation column is connected to the exit channel (the upstream end of the exit channel is connected to the output end of the separation column), wherein the primary sheath flow channel intersects the exit channel, and wherein the secondary sheath flow channel intersects the primary sheath flow channel; 
	pumping a primary sheath fluid through the primary sheath flow channel (claim 1 and 7 recite a pressure source connected to the primary sheath fluid reservoir, which is also connected to the primary sheath flow channel; therefore, the apparatus of claims 1-23 of Pat. No. ‘268 is structurally capable of performing the pumping step);
	passing a secondary sheath fluid through the secondary sheath flow channel (claim 10);
	applying a voltage between the between the input end of the separation column and the secondary sheath flow channel (claims 1 and 7 recite the first electrode within the separation column and the second electrode within the secondary sheath flow channel; therefore, the apparatus of Pat. No. ‘268 is structurally capable of imposing the claimed voltage between the separation column and the secondary sheath flow channel);
	entraining the analyte in the pumped primary sheath fluid to form an effluent (claims 4-5); and
	ejecting the effluent onto a surface (claims 4-5).

Claims 1-3 and 7-8 of Pat. No. ‘268 do not recite the steps of passing the secondary sheath fluid through the secondary sheath flow channel, applying a voltage between the input end of the separation column and the second sheath flow channel, wherein the voltage is sufficient to electrophoreses an analyte through the separation column and into the exit channel, and entraining the analyte in the pumped primary sheath fluid to form an effluent.

Gentalen discloses an analyte separation and dispensing apparatus similarly to that of claims 1-23 of Pat. No. ‘268.  Gentalen further discloses a method of separating and dispensing an analyte that comprises the steps of passing sheath fluid through the sheath flow channel and entraining the analyte in the pumped primary sheath fluid to form an effluent [0053].  Gentalen further discloses the step of applying a voltage between an input end of the separation column (the electrode positioned proximate to the input end of the separation column) and the sheath flow channel (to the electrode positioned proximate to the sheath flow channel) to electrophorese an analyte through the separation column (116, 118 and 124) and into the exit channel 126 [0051].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the separating and dispensing apparatus of claims 1-23 of Pat. ‘268 with the steps of passing sheath fluid through the sheath flow channel and entraining the analyte in the pumped primary sheath fluid to form an effluent and applying a voltage between an input end of the separation column and the sheath flow channel to electrophorese an analyte through the separation column and into the exit channel 126 as disclosed by Gentalen in order to separating the analyte in the separation column and entraining the analyte in sheath fluid for depositing the effluent on a surface for additional analysis.

The limitations of claims 26-27 are recited in claims 5 of Pat. No. ‘268.
The limitation of claim 30 is recited in claims 7 and 15 of Pat. No. ‘268.
The limitation of claim 34 is recited in claim 11 of Pat. No. ‘268.
The limitation of claim 36 is recited in claim 14 of Pat. No. ‘268.
The limitation of claim 37 is recited in claim 8 of Pat. No. ‘268.
The limitation of claim 40 is recited in claim 9 of Pat. No. ‘268 because the sieving gel is the claimed gel material.

Response to Arguments
Applicant's arguments filed 05/04/2021 regarding the double patenting rejection of claims 24, 26-28, 30, 34, 36-37 and 40 based on claims 1-23 of U.S. Patent No. 10,737,268 in view of Gentalen have been fully considered but they are not persuasive.  The Applicants cited the guidance in MPEP 804.01 as prohibition against double patenting rejection for claims in a divisional application filed as a result of a restriction requirement.  The argument is not persuasive because of situation (B) where prohibition against nonstatutory double patenting rejections under 35 USC 121 does not apply.  Particularly, the claims of the application under examiner and claims of the parent patent are not consonant with the restriction requirement made by the examiner, since the claims of US Pat. No. 10,737,268 have been changed in material respects from the claims at the time the requirement was made.  Particularly, the claims of US Pat. No. 10,737,268 were amended on 11/06/2016 that rendered them not consonant with the restriction requirement made by the examiner.  For the reasons above, Examiner maintains the double patenting rejection of claims 24, 26-28, 30, 34, 36-37 and 40 based on claims 1-23 of U.S. Patent No. 10,737,268 in view of Gentalen.

Allowable Subject Matter
Claims 29, 32-33, 35 and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118.  The examiner can normally be reached on Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        05/10/2021